DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-11 of U.S. Patent No. 10,214,936. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 are generic to all that is recited within claims 1-6, 10-11 of U.S. Patent No. 10,214,936. In other words, claims 1-6, 10-11 of U.S. Patent No. 10,214,936 fully encompass the subject matter of claims 1-9 and therefore anticipate claims 1-9. Since claims 1-9 are anticipated by claims 1-6, 10-11 of the patent, they are not patentably distinct from claims 1-6, 10-11 of U.S. Patent No. 10,214,936. Thus, the invention of claims 1-6, 10-11 of the patent is in effect a “species” of the “generic” invention of claims 1-9. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 are fully anticipated, (fully encompassed), by claims 1-6, 10-11 of the patent, claims 1-9 are not patentably distinct from claims 1-6, 10-11 of U.S. Patent No. 10,214,936, regardless of any additional subject matter present in claims 1-6, 10-11. 


Claims 10, 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10 of U.S. Patent No. 10,731,375. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10, 22-23 are generic to all that is recited within claims 1, 9, 10 of U.S. Patent No. 10,731,375. In other words, claims 1, 9, 10 of U.S. Patent No. 10,731,375 fully encompass the subject matter of claims 10, 22-23 and therefore anticipate claims 10, 22-23. Since claims 10, 22-23 are anticipated by claims 1, 9, 10 of the patent, they are not patentably distinct from claims 1, 9, 10 of U.S. Patent No. 10,731,375. Thus, the invention of claims 1, 9, 10 of the patent is in effect a “species” of the “generic” invention of claims 10, 22-23. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10, 22-23 are fully 

Allowable Subject Matter
Claims 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a method comprising providing a drilling rig, the rig including a right and left substructure, the substructures positioned generally parallel and spaced from each other, the right substructure including a right lower box and a first strut, the first strut pivotably coupled to a drill rig floor and pivotably coupled to the right lower box, the drill rig floor including a v-door, the side of the drill rig floor including the V-door defining the V-door side of the drill rig floor, the V-door oriented to face perpendicular to the right substructure, the left substructure including a left lower box and a second strut, the second strut pivotably coupled to the drill rig floor and pivotably coupled to the left lower box and a mast including an open side defining a mast V-door side, the open side oriented to face perpendicular to the right substructure, mechanically coupling the mast to the drill rig floor and raising the mast into a raised position, wherein the drill rig floor further comprises one or more pivot points, and mechanically coupling the mast to the drill rig floor, wherein the drill rig floor comprises one or more pivot points, and mechanically coupling the mast to the drill rig floor comprises mechanically coupling the mast to one or more pivot points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633